Name: Commission Regulation (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: overseas countries and territories;  regions and regional policy;  regions of EU Member States;  trade;  agricultural activity;  economic policy
 Date Published: nan

 7.1.2004 EN Official Journal of the European Union L 3/6 COMMISSION REGULATION (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (1), and in particular Article 3(6), Article 6(5) and Article 7(2) thereof, Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (2), and in particular Article 3(6) and Article 4(5) thereof, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (3), and in particular Article 3(6) and Article 4(5) thereof, Whereas: (1) Detailed rules for the application of Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards the specific arrangements for the supply to the French overseas departments, Madeira, the Azores and the Canary Islands (hereinafter called the outermost regions) of certain agricultural products have been laid down in Commission Regulation (EC) No 20/2002 (4). (2) For the purposes of applying Article 2 of Regulation (EC) No 1452/2001, Article 2 of Regulation (EC) No 1453/2001 and Article 2 of Regulation (EC) No 1454/2001, supply balances must be drawn up for the products covered by specific supply arrangements and the quantities of products covered by the specific supply arrangements must be laid down, together with the aid for supplies from the Community. (3) In accordance with Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001, and under Article 6 of Regulation (EC) No 20/2002, such aid is to be fixed to take account of the additional cost of transport to the outermost regions and the prices applied to exports to third countries and, in the case of agricultural inputs and products intended for processing, the additional costs of living on an island or in some other remote location. (4) Consultations are being held in partnership between the Commission and the Member States to define and quantify the additional costs, which might result in adjustments to the amounts set out in the Annexes hereto. (5) It is therefore necessary to fix flat-rate amounts of aid for each product, differentiated according to destination. Moreover, to take account, in particular, of trade flows with the rest of the Community and of the economic aspect of the proposed aid, an amount of aid should be laid down with reference to the refunds granted for the export of similar products to third countries, to be applied when this amount is greater that the above flat-rate amounts. (6) To take account of the special features of the various products in each sector, detailed arrangements for granting aid and establishing quantities for the supply of Community products to the outermost regions, as provided for in Article 3 of Regulation (EC) No 1452/2001, Article 3 of Regulation (EC) No 1453/2001 and Article 3 of Regulation (EC) No 1454/2001 respectively, should be laid down as required. (7) Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 (5) was adopted for application from 1 January to 31 December 2003. In the interests of legal certainty, that Regulation should be repealed and replaced by a new Regulation. (8) To ensure that operations are carried out in an ordered fashion in 2004, this Regulation should apply from 1 January 2004. (9) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities of the forecast supply balance under the specific supply arrangements for products which benefit from exemption from duties on imports from third countries or which benefit from Community aid, and the amounts of aid granted for the supply of Community products, shall be as set out for each product in: (a) Annex I for the French overseas departments; (b) Annex III for Madeira and the Azores; (c) Annex V for the Canary Islands. 2. For each product: (a) the amounts in column I shall apply to the supply of Community products other than agricultural inputs and products intended for processing; (b) the amounts in column II shall apply to the supply of Community agricultural inputs and Community products intended for processing in the outermost regions; (c) the amounts obtained by means of the references in column III, where present, shall apply to any object of supply in Community products, where these amounts are higher than those in columns I and II. Article 2 The number of animals and eggs intended to support livestock farming in the outermost regions and, where applicable, the aid for these supplies shall be as set out in: (a) Annex II for the French overseas departments; (b) Annex IV for Madeira and the Azores; (c) Annex VI for the Canary Islands. Article 3 Regulation (EC) No 98/2003 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 2003. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 1782/2003. (3) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1782/2003. (4) OJ L 8, 11. 1.2002, p. 1. Regulation as last amended by Regulation (EC) No 1174/2003 (OJ L 164, 2.7.2002, p. 3). (5) OJ L 14, 21.1.2003, p. 32. Regulation as last amended by Regulation (EC) No 1987/2003 (OJ L 295, 13.11.2003, p. 47). ANNEX I Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodder Forecast supply balance and Community aid for the supply of Community products per calendar year Department Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Guadeloupe common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 55 000  42 (1) Guyana common wheat, barley, maize, products intended as animal feed and malt 1001 90, 1003 00, 1005 90, 2309 90 31, 2309 90 41, 2309 90 51, 2309 90 33, 2309 90 43, 2309 90 53 and 1107 10 6 445  52 (1) Martinique common wheat, barley, maize, groats and meal of durum wheat, oats and malt 1001 90, 1003 00, 1005 90, 1103 11, 1004 00 and 1107 10 52 000  42 (1) RÃ ©union common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 166 000  48 (1) Part 2 Vegetable oil Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Vegetable oil (2) 1507 to 1516 (3) Martinique 300  71 (4) RÃ ©union 11 000  91 (4) Total 11 300 Part 3 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Fruit purÃ ©e obtained by cooking whether or not containing added sugar or other sweetening matter, for processing ex 2007 All 0  395  Fruit pulp otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included, for processing ex 2008 French Guiana 450  586  Guadeloupe  408  Martinique  408  RÃ ©union  456  Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 French Guiana 300 727 Martinique  311 (5) RÃ ©union  311 Guadeloupe  311 Part 4 Seeds Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Seed potatoes 0701 10 00 RÃ ©union 200 94 (1) The amount shall be equal to the refund for products falling within the same CN code granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) Intended for the processing industry. (3) Except 1509 and 1510. (4) The amount shall be equal to the refund for products falling within the same CN code granted under Article 3(3) of Regulation 136/66/EEC. (5) The amount shall be equal to the refund for products falling within the same CN code granted under Article 16 of Regulation (EC) No 2201/96. ANNEX II Part 1 Cattle farming Number of animals and aid for supplying animals from the Community per calendar year Description CN code Department Quantity Aid (EUR/animal) Breeding horses 0101 11 00 All 3 1 100 Live bovine animals:  cattle for breeding (1) 0102 10  buffalo for breeding (2) ex 0102 10 90 400 1 100  cattle for fattening (3) (4) 0102 90 100  Part 2 Poultry, rabbits Number of animals and aid for supplying animals from the Community per calendar year Description CN code Department Quantity (number of animals or units) Aid (EUR/animal or unit) Chicks for multiplication and reproduction (5) ex 0105 11 All 85 240 0,48 Eggs for hatching intended for the production of chicks for multiplication or reproduction( (6) ex 0407 00 19 800 000 0,17 Breeding rabbits  Domestic breeding rabbits ex 0106 19 10 670 33 Part 3 Pig farming Number of animals and aid for supplying animals from the Community per calendar year Description CN code Department Quantity Aid (EUR/animal) Breeding pigs All  female animals 0103 10 00 ex 0103 91 10 ex 0103 92 19 300 405  male animals 0103 10 00 ex 0103 91 10 ex 0103 92 19 63 505 Part 4 Sheep and goat farming Number of animals and aid for supplying animals from the Community per calendar year Description CN code Department Quantity (number of animals) Aid (EUR/animal) Pure-bred breeding sheep and goats: All  male animals ex 0104 10 and ex 0104 20 10 312  female animals ex 0104 10 and ex 0104 20 125 192 (1) Entry under this subheading is subject to the relevant Community provisions. (2) Only pure bred buffalo for breeding registered in recognised herd books shall qualify for aid. (3) Only those originating in third countries. (4) Eligibility for exemption from import duties shall be subject to:  a written declaration by the importer at the time the bovine animals arrive in the French overseas departments, that they are intended for fattening there for a period of 60 days from the actual date of their arrival and will be consumed there afterwards,  a written undertaking by the importer, made at the time the bovine animals arrive, to inform the competent authorities within one month of the date of their arrival of the holding or holdings where the animals are to be fattened,  proof to be furnished by the importer that, except in cases of force majeure, each animal has been fattened on the holding or holdings indicated in accordance with the second indent, that it has not been slaughtered before the end of the period provided for in the first indent, or that it has been slaughtered for health reasons or died as a result of illness or accident. (5) In accordance with the definition in Article 1 of Council Regulation (EEC) No 2782/75 (OJ L 282, 1.11.1975, p. 100). (6) Entry under this split subheading is subject to the relevant Community provisions. ANNEX III Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodder Forecast supply balance and Community aid for the supply of Community products for the marketing period from 1 January to 31 December MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Common wheat of breadmaking quality, durum wheat, barley, maize, maize meal, rye and malt, soya cake and dried alfalfa 1001 90 99, 1001 10 00, 1003 00 90, 1005 90 00, 1103 13, 1002, 1107 10, 2304, 1214 72 900 34 (1) AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Common wheat of breadmaking quality, durum wheat, barley, maize, rye and malt, soya beans and sunflower seed 1001 90 99, 1001 10 00, 1003 00 90, 1005 90 00, 1002, 1107 10, 1201 00 90, 1206 00 99 195 300 37 (2) Part 2 Rice Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Milled rice 1006 30 4 000 55 76 (3) AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Milled rice 1006 30 2 000 63 81 (4) Part 3 Vegetable oil Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Vegetable oils (except olive oil):  vegetable oil 1507 to 1516 (5) 2 500 52 70 (6) Olive oil:  virgin olive oil or 1509 10 90 300 52  (6)  olive oil 1509 90 00  AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Olive oil:  virgin olive oil or 1509 10 90 400 68 87 (6)  olive oil 1509 90 00 Part 4 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter:  Preparations other than homogenised, containing fruit other than citrus fruit 2007 99 100 73 91  Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 580 168 186   pineapples 2008 20  pears 2008 40  cherries 2008 60  peaches 2008 70  Other, including mixtures, other than those of subheading 2008 19  Mixtures 2008 92  Other than palm hearts and mixtures 2008 99 Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 100 186 AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Concentrated fruit juice (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 100 186 Part 5 Sugar Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes of white sugar) Aid (EUR/100 kg) I II III Sugar 1701 and 1702 (except glucose and isoglucose) 7 000 7,4 9,2 (7) AZORES Description CN code Quantity (tonnes of white sugar) Aid (EUR/100 kg) I II III Raw beet sugar 1701 12 10 6 500 6,4 (8) Part 6 Dairy products Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III (9) Milk and cream, not concentrated nor containing added sugar or other sweetening matter (10) 0401 12 000 48 66 (11) Skimmed-milk powder (10) ex 0402 500 48 66 (11) Whole-milk powder (10) ex 0402 450 48 66 (11) Butter and other fats and oils derived from milk dairy spreads (10) ex 0405 1 000 84 102 (11) Cheese (10) 0406 1 500 84 102 (11) Part 7 Beef and veal sector Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description Code Quantity (tonnes) Aid (EUR/tonne) I II III Meat:  meat of bovines, fresh or chilled 0201 020110009110 (1) 020110009120 020110009130 (1) 020110009140 020120209110 (1) 020120209120 020120309110 (1) 020120309120 020120509110 (1) 020120509120 020120509130 (1) 020120509140 020120909700 4 800 153 171 (12) 020130009100 (2) (6) 020130009120 (2) (6) 020130009060 (6) 123 141 (12)  meat of bovines, frozen 0202 020210009100 020210009900 020220109000 020220309000 020220509100 020220509900 020220909100 1 000 119 137 (12) 020230909200 (6) 95 113 (12) NB: The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. Part 8 Pigmeat sector Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description Code Quantity (tonnes) Aid (EUR/tonne) I II III Meat of domestic swine, fresh, chilled or frozen: ex 0203 2 300   carcasses and half-carcasses 020311109000 95 113 (13)  hams and cuts thereof 020312119100 143 161 (13)  shoulders and cuts thereof 020312199100 95 113 (13)  fore-ends and cuts thereof 020319119100 95 113 (13)  loins and cuts thereof 020319139100 143 161 (13)  bellies (streaky) and cuts thereof 020319159100 95 113 (13)  other: boned 020319559110 176 194 (13)  other: boned 020319559310 176 194 (13)  carcasses and half-carcasses 020321109000 95 113 (13)  hams and cuts thereof 020322119100 143 161 (13)  shoulders and cuts thereof 020322199100 95 113 (13)  fore-ends and cuts thereof 020329119100 95 113 (13)  loins and cuts thereof 020329139100 143 161 (13)  bellies (streaky) and cuts thereof 020329159100 95 113 (13)  other: boned 020329559110 176 194 (13) NB: The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). Part 9 Seeds Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Seed potatoes 0701 10 00 2 000  95 Forecast supply balance and Community aid for the supply of Community products per calendar year AZORES Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Maize seed 1005 10 150  85 (1) The amount shall be equal to the refund for products falling within the same CN code granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) The amount shall be equal to the refund for products falling within the same CN code granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (3) The amount shall be equal to the refund applicable to products in the rice sector supplied under Community and national food aid measures. (4) The amount shall be equal to the refund applicable to products in the rice sector supplied under Community and national food aid measures. (5) Except 1509 and 1510. (6) The amount shall be equal to the refund for products falling within the same CN code granted under Article 3(3) of Regulation 136/66/EEC. (7) For white sugar the amount shall be equal to the maximum export refund fixed for white sugar under the standing invitations to tender for the export of white sugar. Where two standing invitations to tender are issued simultaneously, the maximum to take into consideration is that most recently fixed for the standing invitation to tender for export in the forthcoming marketing year. The amount for raw sugar shall be equal to 92 % of that applicable to white sugar. If the raw sugar dispatched produces a yield different from 92 %, the amount shall be adjusted by applying Annex I to Regulation (EC) No 1260/2001 (OJ L 178, 30.6.2001, p. 1). For sucrose syrups the amount of aid is equal to one hundredth of the amount applicable to white sugar for each percentage point of sucrose content per 100 kilograms net of syrup. Article 7(3) of Regulation (EC) No 1260/2001 shall not apply. (8) 92 % of the maximum export refund fixed for white sugar under the standing invitations to tender for the export of white sugar. Where two standing invitations to tender are issued simultaneously, the maximum to take into consideration is that most recently fixed for the standing invitation to tender for export in the forthcoming marketing year. If the raw sugar dispatched produces a yield different from 92 %, the amount shall be adjusted by applying Annex I to Regulation (EC) No 1260/2001. Article 7(3) of Regulation (EC) No 1260/2001 shall not apply. (9) In EUR/100 kg net weight, unless otherwise specified. (10) The products concerned and the related footnotes are the same as those covered by the Commission Regulation fixing the export refunds under Article 31 of Regulation (EC) No 1255/1999. (11) The amount shall be equal to the refund for products falling within the same CN code granted under Article 31 of Regulation (EC) No 1255/1999. Where the refunds granted under Article 31 of Regulation (EC) No 1255/1999 have differentiated amounts, the amount shall be equal to the highest amount of the refund for products falling within the same CN code (Regulation (EC) No 3846/87). (12) The amount shall be equal to the refund for products falling within the same CN code granted under Article 33 of Regulation (EC) No 1254/1999. Where the refunds granted under Article 33 of Regulation (EC) No 1254/1999 have differentiated amounts, the amount of aid shall be equal to the amount of the refund for products falling within the same code under the agricultural product nomenclature for export refunds for destination B03 in force at the time the aid application is submitted. (13) The amount shall be equal to the refund for products falling within the same CN code, where applicable, granted under Article 13 of Regulation (EEC) No 2759/75 (OJ L 282, 1.11.1975, p. 1). ANNEX IV Part 1 Cattle farming Number of animals and aid for supplying animals from the Community per calendar year MADEIRA Description CN code Quantity Aid (EUR/animal) Live bovine animals:  breeding cattle 0102 10 10 to 0102 10 90 160 608  cattle for fattening (1) 0102 90 1 000 128 Part 2 Poultry Number of animals and aid for supplying animals from the Community per calendar year MADEIRA Description CN code Quantity (number of animals or units) Aid (EUR/animal or unit) Breeding stock:  Chicks for multiplication and reproduction (2) ex 0105 11 0 0,12  Eggs for hatching intended for the production of chicks for multiplication or reproduction (2) ex 0407 00 19 0 0,06 AZORES Description CN code Quantity (number of animals or units) Aid (EUR/animal or unit) Breeding stock:  chicks (2) ex 0105 11 20 000 0,12  eggs for hatching (2) ex 0407 00 19 1 000 000 0,06 Part 3 Pig farming MADEIRA Description CN code Quantity Aid (EUR/animal) Pure-bred breeding swine (3) 0103 10 00  male animals 10 460  female animals 60 360 AZORES Description CN code Quantity Aid (EUR/animal) Pure-bred breeding swine (4)  male animals 0103 10 00 35 460  female animals 0103 10 00 400 360 Part 4 Sheep and goat farming Number of animals and aid for supplying animals from the Community per calendar year MADEIRA Description CN code Outermost region Quantity (number of animals) Aid (EUR/animal) Breeding sheep and goats:  male animals (5) 0104 10 10 and 0104 20 10 5 230  female animals (6) 0104 10 10 and 0104 20 10 45 110 Number of animals and aid for supplying animals from the Community per calendar year AZORES Description CN code Outermost region Quantity (number of animals) Aid (EUR/animal) Breeding sheep and goats:  male animal (7) 0104 10 10 and 0104 20 10 40 230  female animals (8) 0104 10 10 and 0104 20 10 259 110 (1) Eligibility for exemption from import duties and payment of the aid shall be subject to:  a written declaration by the importer or applicant at the time the bovine animals arrive in Madeira, that they are intended for fattening there for a period of 60 days from the actual date of their arrival and will be consumed there afterwards,  a written undertaking by the importer or applicant, made at the time the bovine animals arrive, to inform the competent authorities within one month of the date of their arrival of the holding or holdings where the animals are to be fattened,  proof to be furnished by the importer or applicant that, except in cases of force majeure, each animal has been fattened on the holding or holdings indicated in accordance with the second indent, that it has not been slaughtered before the end of the period provided for in the first indent, or that it has been slaughtered for health reasons or died as a result of illness or accident. (2) In accordance with the definition in Article 1 of Council Regulation (EEC) No 2782/75 (OJ L 282, 1.11.1975, p. 100). (3) Entry under this split subheading is subject to the relevant Community provisions. (4) Entry under this split subheading is subject to the relevant Community provisions. (5) The animals in this group are 100 % interchangeable. (6) The animals in this group are 100 % interchangeable. (7) The animals in this group are 100 % interchangeable. (8) The animals in this group are 100 % interchangeable. ANNEX V CANARY ISLANDS Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodder Forecast supply balance and Community aid for the supply of Community products for the marketing period from 1 January to 31 December Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Common wheat, barley, oats, maize, meal of durum wheat, maize meal, malt and glucose (2), lucerne (alfalfa) meal and pellets, oil-cake and other solid residues resulting from the extraction of soya, soya-bean oil, and other forms of lucerne 1001 90 99, 1003 00 90, 1004 00 00, 1005 90 00, 1103 11 10, 1103 13, 1107, 1702 30, 1702 40, 1214 10 00, 2304 00 and ex 1214 90 99 446 800  35 (1) Part 2 Rice Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Milled rice 1006 30 13 700 36 54 (3) Broken rice 1006 40 1 600 36 54 (3) Part 3 Vegetable oil Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Vegetable oils (except olive oil)  vegetable oils (processing and/or packaging sector) 1507 to 1516 (4) 20 000  25 (4)  vegetable oils (direct consumption) 1507 to 1516 (4) 9 000 6  (5) Olive oil  virgin olive oil 1509 10 90  olive oil 1509 90 00 17 500 45 63 (5)  olive-pomace oil 1510 00 90 Part 4 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter:  Preparations other than homogenised, containing fruit other than citrus fruit 2007 99 4 250 (6) 125 143  Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 16 850 (7) 108 126  pineapples 2008 20  citrus fruit 2008 30  pears 2008 40  apricots 2008 50  peaches 2008 70  strawberries 2008 80  other, including mixtures, other than those of subheading 2008 19  Mixtures 2008 92  Other 2008 99 Part 5 Sugar Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes of white sugar) Aid (EUR/100 kg) I II III Sugar 1701 and 1702 (except glucose and isoglucose) 61 000 0 1,8 (8) Part 6 Hops Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Hops 1210 50  64 Part 7 Seed potatoes Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Seed potatoes 0701 10 00 9 000  73 Part 8 Beef and veal sector Forecast supply balance and Community aid for the supply of Community products per calendar year Description Code Quantity Aid (EUR/tonne) I II III Meat:  meat of bovines, fresh or chilled 0201 020110009110 (1) 020110009120 020110009130 (1) 020110009140 020120209110 (1) 020120209120 020120309110 (1) 020120309120 020120509110 (1) 020120509120 020120509130 (1) 020120509140 020120909700 21 200 140 158 (9) 020130009100 020130009120 020130009060 112 130 (9)  meat of bovines, frozen 0202 020210009100 020210009900 020220109000 020220309000 020220509100 020220509900 020220909100 14 500 106 124 (9) 020230909200 (6) 85 103 (9) NB: The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. Part 9 Pigmeat sector Forecast supply balance and Community aid for the supply of Community products per calendar year Description Code Quantity (tonnes) Aid (EUR/tonne) I II III Meat of domestic swine, frozen: ex 0203 17 000 (10)  carcases and half-carcases 020321109000 85 103 (11)  hams and cuts thereof 020322119100 128 146 (11)  shoulders and cuts thereof 020322199100 85 103 (11)  fore-ends and cuts thereof 020329119100 85 103 (11)  loins and cuts thereof 020329139100 128 146 (11)  bellies (streaky) and cuts thereof 020329159100 85 103 (11)  other: boned 020329559110 157 175 (11) NB: The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). Part 10 Poultrymeat and eggs sector Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Meat:  ex 0207; frozen meat and offal of fowl under CN code 0105, excluding products coming under subheading 0207 33 020712109900 020712909190 020712909990 020714209900 020714609900 020714709190 020714709290 40 200 (12) 85 103 (13) Eggs:  ex 0408; birds' eggs, not in shell, and egg yolks, dried, whether or not containing added sugar or other sweetening matter, fit for human consumption 040811809100 040891809100 40 46 64 (14) Part 11 Dairy products Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III (15) Milk and cream, not concentrated nor containing added sugar or other sweetening matter (16) 0401 114 800 (17) 41 59 (18) Milk and cream, concentrated or containing added sugar or other sweetening matter (16) 0402 28 000 (19) 41 59 (18) Milk and cream, concentrated or containing added sugar or other sweetening matter of a non-fat milk solid content of 15 % or more by weight and a fat content by weight exceeding 3 % (20) 040291199310  97  Butter and other fats and oils derived from milk dairy spreads (16) 0405 4 000 72 90 (18) Cheese (16) 0406 15 000 72 90 (18) 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 1 900 0406 90 87 0406 90 88 Fat-free milk preparations 1901 90 99 800  59 (21) Milk preparations for children containing no milk fat etc. 2106 90 92 45 (1) The amount shall be equal to the refund for products falling within the same CN code granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) Except products falling within CN codes 1702 30 10 and 1702 40 10. (3) The amount shall be equal to the refund applicable to products in the rice sector supplied under Community and national food aid measures. (4) Except 1509 and 1510. (5) The amount shall be equal to the refund for products falling within the same CN code granted under Article 3(3) of Regulation 136/66/EEC. (6) Including 750 tonnes for the products intended for processing and/or packaging. (7) Including 5 300 tonnes for the products intended for processing and/or packaging. (8) For white sugar the amount shall be equal to the maximum export refund fixed for white sugar under the standing invitations to tender for the export of white sugar. Where two standing invitations to tender are issued simultaneously, the maximum to take into consideration is that most recently fixed for the standing invitation to tender for export in the forthcoming marketing year. The amount for raw sugar shall be equal to 92 % of that applicable to white sugar. If the raw sugar dispatched produces a yield different from 92 %, the amount shall be adjusted by applying Annex I to Council Regulation (EC) No 1260/2001. For sucrose syrups and sugar falling within CN codes 1701 91 00 and 1701 99 90, the amount of aid is equal to one hundredth of the amount applicable to white sugar for each percentage point of sucrose content per 100 kilograms net of the product concerned. Article 7(3) of Regulation (EC) No 1260/2001 shall not apply. (9) The amount shall be equal to the refund for products falling within the same CN code granted under Article 33 of Regulation (EC) No 1254/1999. Where the refunds granted under Article 33 of Regulation (EC) No 1254/1999 have differentiated amounts, the amount of aid shall be equal to the amount of the refund for products falling within the same code under the agricultural product nomenclature for export refunds for destination B03 in force at the time the aid application is submitted. (10) Including 4 800 tonnes for the processing and/or packaging sector. (11) The amount shall be equal to the refund for products falling within the same CN code granted under Article 13 of Regulation (EEC) No 2759/75 (OJ L 282, 1.11.1975, p. 1). (12) Including 200 tonnes for the processing and/or packaging sector. (13) The amount shall be equal to the refund for products falling within the same CN code granted under Article 8 of Regulation (EC) No 2777/75. Where the refunds granted under Article 8 of Regulation (EC) No 2777/75 have differentiated amounts, the amount shall be equal to the highest amount of the refund for products falling within the same code of the export refund nomenclature (Commission Regulation (EC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds, OJ L 366, 24.12.1987, p. 1). (14) The amount shall be equal to the refund for products falling within the same CN code granted under Article 8 of Regulation (EC) No 2771/75. Where the refunds granted under Article 8 of Regulation (EC) No 2771/75 have differentiated amounts, the amount shall be equal to the highest amount of the refund for products falling within the same CN code (Regulation (EC) No 3846/87). (15) In EUR/100 kg net weight, unless otherwise specified. (16) The products concerned and the related footnotes are the same as those covered by the Commission Regulation fixing the export refunds under Article 31 of Regulation (EC) No 1255/1999. (17) Including 1 300 tonnes for the processing and/or packaging sector. (18) The amount shall be equal to the refund for products falling within the same CN code granted under Article 31 of Regulation (EC) No 1255/1999. Where the refunds granted under Article 31 of Regulation (EC) No 1255/1999 have differentiated amounts, the amount of the aid shall be equal to the highest amount of the refund for products falling within the same CN code (Regulation (EC) No 3846/87). (19) To be broken down as follows:  7 250 tonnes falling within CN codes 0402 91 and/or 0402 99 for direct consumption,  4 750 tonnes falling within CN codes 0402 91 and/or 0402 99 for the processing and/or packaging sector,  16 000 tonnes falling within CN codes 0402 10 and/or 0402 21 for the processing and/or packaging sector. (20) Where the milk protein content (nitrogen content x 6,38) in the non-fatty milk solid of a product under this position is less than 34 %, no aid shall be granted. Where the water content by weight of the powdered products under this position is greater than 5 %, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the minimum milk protein content in the non-fatty milk solid and the maximum water content for powdered products. (21) The amount of the aid shall be equal to the refund set in the Commission Regulation fixing the refund rates applicable to certain milk products exported in the form of goods not covered by Annex I, granted under Regulation (EC) No 1520/2000. ANNEX VI Part 1 Cattle farming Number of animals and aid for supplying animals from the Community per calendar year Description CN code Quantity Aid (EUR/animal) Live bovine animals  pure-bred breeding bovines 0102 10 10 to 0102 10 90 3 200 621 Part 2 Pig farming Number of animals and aid for supplying animals from the Community per calendar year Description CN code Quantity Aid (EUR/animal) Pure-bred breeding swine (1)  male animals 0103 10 00 200 470  male animals 0103 10 00 5 500 370 Part 3 Poultry and rabbits Number of animals and aid for supplying animals from the Community per calendar year Description CN code Quantity (number of animals or units) Aid (EUR/animal or unit) Breeding stock:  chicks weighing not more than 185 g ex 0105 11 91 ex 0105 11 99 935 000 0,25 Breeding rabbits  pure-bred (grandparents) ex 0106 19 10 2 200 30  parents 5 200 24 (1) Entry under this split subheading is subject to the relevant Community provisions.